Fourth Court of Appeals
                                       San Antonio, Texas
                                            September 7, 2022

                                           No. 04-22-00134-CV

    IN RE ARS SPECIALTY CONTRACTORS, LLC d/b/a Garren Construction, Elizabeth
                    Yetman Chavez, and Ramiro Chavez, Relators

                                           Original Proceeding 1

                                                  ORDER

        In accordance with this court’s memorandum opinion of this date, relators’ petition for writ
of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The stay imposed on March 17, 2022 is
lifted.

        It is so ORDERED on September 7, 2022..


                                                                    _____________________________
                                                                    Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of September, 2022.

                                                                    _____________________________
                                                                    Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2021CI20699, styled ARS Specialty Contractors, LLC d/b/a Garren
Construction v. Central Texas Express Metalwork, LLC d/b/a Express Contracting and Kara Clayton, which was
consolidated with Cause No. 2021CI121753, styled Central Texas Express Metalwork, LLC d/b/a Express Contracting
v. ARS Specialty Contractors, LLC d/b/a Garren Construction, Elizabeth Yetman Chavez, and Ramiro Chavez,
pending in the 166th Judicial District Court, Bexar County, Texas, the Honorable Angelica Jimenez presiding.